Citation Nr: 0631458	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  02-10 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to April 29, 1999 for 
the assignment of a compensable evaluation for lumbar strain.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
December 1995.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Seattle, Washington, Regional Office (RO).  

On January 27, 2003, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge, sitting at the RO.  A transcript of this hearing is 
also of record.  

In November 2004, the Board remanded the case to the RO for 
further development.  Following the requested development, a 
supplemental statement of the case (SSOC) was issued in 
February 2006.  


FINDINGS OF FACT

1.  A September 1997 rating decision granted service 
connection and assigned a noncompensable disability 
evaluation for degenerative joint disease, lumbar spine, L5-
S1, effective December 23, 1995.  

2.  The veteran was notified of the September 1997 rating 
decision, and of his appellate rights, by a letter dated 
September 17, 1997.  He did not file a notice of disagreement 
with the September 1997 rating decision.  

3.  The next correspondence received by the RO, wherein the 
veteran expressed a claim for an increased rating for his 
lumbar spine disability is date-stamped April 29, 1999.  

4.  In an October 1999 rating decision, the St. Louis, 
Missouri RO assigned a 20 percent rating for back strain with 
limitation of motion effective from April 29, 1999, the date 
of receipt of the letter from the veteran asking for an 
increased rating.  


CONCLUSIONS OF LAW

1.  The September 1997 rating decision, which granted service 
connection and assigned a noncompensable evaluation for 
degenerative joint disease of the lumbar spine, L5-S1, is 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.160(d), 20.302(a) (2006).  

2.  The October 1999 rating decision, assigning an effective 
date of April 29, 1999 for a 20 percent evaluation for back 
strain with limitation of motion, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2006).  

3.  The criteria for an effective date prior to April 29, 
1999, for the assignment of a compensable rating for lumbar 
strain have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.400 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in January 2005 was not given prior 
to the first RO adjudication of the claim, the notice as 
provided by the RO prior to the transfer and recertification 
of the case to the Board complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  That letter 
informed the veteran of what evidence was required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  As 
the Federal Circuit Court has recently stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish a higher evaluation, given 
that there has been a Board remand, and he has been provided 
all the criteria necessary for establishing earlier effective 
date for the assignment of a higher evaluation, we find that 
any notice deficiencies are moot.  See Conway v. Principi, 
353 F.3d 1369, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The veteran's initial claim for service connection for a low 
back disorder (VA Form 21-526) was received in February 1996.  
In conjunction with his claim, VA examinations were scheduled 
in May and October 1996; the veteran failed to report for the 
examinations.  The veteran was subsequently afforded a VA 
examination in July 1997.  

By a rating action in September 1997, the RO granted service 
connection for degenerative joint disease, lumbar spine, L5-
S1, and assigned a 0 percent rating, effective December 23, 
1995.  The veteran was notified of this decision and of his 
appellate rights by letter dated September 17, 1997.  He did 
not appeal that decision.  No correspondence was received 
from the veteran within one year of September 17, 1997, 
expressing disagreement with the rating assigned for 
degenerative joint disease, lumbar spine, L5-S1.  See 38 
C.F.R. §§ 20.201, 20.302(a).  Therefore, that decision is 
final.  

The next correspondence received from the veteran addressing 
his back disorder was date-stamped April 29, 1999, which was 
likewise, not timely as an NOD.  In that statement, the 
veteran indicated that he wanted to appeal the September 1997 
decision; he indicated that his back was causing constant 
pain.  The veteran was afforded a VA compensation examination 
in July 1999.  

By a rating action of October 1999, evaluation of back strain 
with limitation of motion was increased from 0 percent to 20 
percent, effective April 29, 1999.  The veteran was notified 
of this decision and of his appellate rights by letter dated 
November 18, 1999; however, he did not appeal that decision.  
See 38 C.F.R. §§ 20.201, 20.302(a).  That decision is also 
final.  

At his personal hearing in January 2003, the veteran 
maintained by the effective date for a compensable evaluation 
for his back disorder should be January 1996, which is when 
he initially filed a claim for a low back disorder.  The 
veteran indicated that he explained to the RO the reasons for 
his failure to report for the VA examinations in 1996.  The 
veteran indicated that he also disagreed with the 0 percent 
rating that the RO finally assigned when service connection 
was granted in September 1997; by that time, he had lost 
three jobs because he was unable to lift more than 40 pounds 
as a result of his back disorder.  The veteran testified that 
he was unaware that his letters had not been received by the 
RO.  


III.  Legal Analysis-Earlier Effective Date.

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2).  

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b) (2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b) (1); see also 38 C.F.R. 
§ 3.155(a).  

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.  

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200.  An NOD must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (AOJ), i.e. the RO; (2) be filed in 
writing; (3) be filed with the AOJ; (4) be filed within one 
year after the date of mailing of notice of the AOJ decision; 
and (5) be filed by the claimant or the claimant's authorized 
representative.  While special wording is not required, an 
NOD must be in terms that can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  Gallegos v. Gober, 283 F.3d 1309 (Fed. 
Cir. 2002).  

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the AOJ and a desire to 
contest the result.  38 C.F.R. § 20.201.  The NOD and 
substantive appeal must be filed with the agency of original 
jurisdiction which issued the notice of the determination 
being appealed.  38 C.F.R. § 20.300.  

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the issuance of the SOC or within the remainder 
of the one-year period from the date of mailing notification 
of the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A 
substantive appeal should set forth specific allegations of 
error of fact or law related to specific items in the SOC and 
clearly identify the benefit sought on appeal.  38 U.S.C.A. 
§ 7105(d) (3); 38 C.F.R. § 20.202.  

If a decision by the RO goes unappealed, such is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part. 38 C.F.R. § 3.104(a).  If a claimant wishes to 
reasonably raise CUE, "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  

For the reasons discussed below, the Board finds that the 
veteran is not entitled to an effective date earlier than 
April 29, 1999, for the assignment of a compensable 
evaluation for back strain with limitation of motion.  

The claims file reflects that, following a July 1997 VA 
examination, in a decision dated September 4, 1997, the RO 
granted service connection for degenerative joint disease, 
lumbar spine, L5-S1, and assigned a 0 percent rating 
effective December 23, 1995.  The RO properly notified the 
veteran of that determination by letter dated September 17, 
1997.  However, the veteran did not file a timely Notice of 
Disagreement concerning the assigned rating for his 
degenerative joint disease, lumbar spine, L5-S1.  As he did 
not appeal, the September 1997 determination became final.  
See 38 U.S.C.A. § 20.1103.  

The Board notes that the veteran has not raised a claim of 
CUE in the September 4, 1997 RO decisions, and emphasizes, in 
any case, that "CUE is a very specific and rare kind of 
'error."  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error..."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

Following the September 1997 decision, it was not until April 
29, 1999, that the veteran filed a document construed by the 
AOJ as a request for an increased rating for his lumbar spine 
disorder.  By an October 1999 rating action, the St. Louis RO 
assigned a 20 percent rating effective April 29, 1999, 
indicating that it was the date of his claim for an increased 
rating.  As noted above, the veteran was notified of that 
decision and of his appellate rights; however, he did not 
appeal that decision.  Therefore, the October 1999 rating 
decision also became final.  In a statement, dated in March 
2002, the veteran claimed that the effective date for the 
assignment of a 20 percent rating for his lumbar spine should 
go back to January 1996, when he filed his initial claim for 
service connection for a back disorder.  The veteran 
maintained that he appealed VA's September 1997 decision as 
soon as he received it.  

A review of the record reflects that there was no informal 
claim that could be construed as meeting the requirements of 
38 C.F.R. §§ 3.155 and 3.157 filed following the September 
1997 final decision.  The next correspondence/evidence 
received by the RO subsequent to its September 4, 1997 
decision is date-stamped April 29, 1999.  Such correspondence 
may be considered a claim for an increase.  38 C.F.R. 
§ 3.160.  There is no correspondence from the veteran, or any 
representative, received in the interim-between September 4, 
1997 and April 29, 1999, to be considered a claim for 
increase.  As noted above, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o) (1).  

Furthermore, the Board notes that the Court has held that 
there is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992), (citing United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see 
also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (this 
presumption of regularity applies to procedures at the RO).  
Applying this presumption to the instant case, the Board must 
conclude that if such a claim had been received by VA, it 
would have been date-stamped on the date it was received and 
made part of the veteran's claims folder.  No clear evidence 
to the contrary has been presented by the veteran.  

At his personal hearing, the veteran submitted three letters, 
dated in February 1997, June 1997, and May 1998, wherein he 
expressed a desire to appeal the February 10, 1997 rating 
decision.  However, those statements are not date stamped as 
having been received at the RO prior to the date in question.  
The veteran's contentions that he contacted the RO and sent 
the above mentioned letters in an attempt to appeal his claim 
does not rebut the presumption of regularity.  The Board 
emphasizes that the pertinent legal authority governing 
assignment of effective dates is clear and specific, and the 
Board is bound by that authority.  Simply put, the record 
contains no earlier filed claim for a compensable evaluation 
for a back disorder prior to April 29, 1999.  

It is also pertinent to note that the United States Court of 
Appeals for the Federal Circuit has held that equitable 
tolling could not be applied to provide an effective date 
earlier than that specifically provided by statute.  That is 
equitable tolling could not be used to award benefits prior 
to the date of claim where the statute required that awards 
be effective no earlier than the date of claim.  Andrews v. 
Principi, 351 F.3d 1134 (Fed. Cir. 2003); Rodriguez v. West, 
189 F.3d 1351 (1999).  The record in the claims folder 
provides the most probative evidence as to when the claim was 
first filed and it establishes that the veteran's claim for a 
compensable evaluation was received at the RO on April 29, 
1999.  The presumption of regularity has not been rebutted 
with regard to any alleged earlier filed claim.  The 
documents assembled in the veteran's claims folder show that 
the first written communication of a claim was received on 
April 29, 1999.  

It is clear that subsequent to the September 1997 final 
decision of record, the veteran first expressed intent to 
seek an increase for his lumbar spine disorder in a 
statement, dated stamped on April 29, 1999.  No other 
correspondence or evidence indicating an intent to claim 
entitlement to a compensable rating for this disorder was 
submitted by the veteran in the interim between the rating 
decision in September 1997 and April 29, 1999.  

The effective dates relating to the condition on appeal were 
assigned by the regional office in decisions dated in 1997 
and 1999.  Those decisions were not appealed and therefore 
became final.  That being the case, the Federal Circuit has 
made it clear that the veteran could attempt to overcome the 
finality of those decisions-in an attempt to gain earlier 
effective dates-in one of two ways, by a request for revision 
of those regional office decisions based on clear and 
unmistakable error, or by a claim to reopen based upon new 
and material evidence.  See Cook v. Principi, 318 F.3d 1334, 
1339 (Fed Cir 2002) (en banc); see also 38 U.S.C.A. 
§ 5109A(a) ("A decision by the Secretary *** is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised."); 38 U.S.C.A. § 5108 ("If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."); 
Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed.Cir. 2005).  
Of the two, because the proper effective date for an award 
based on a claim to reopen can be no earlier than the date on 
which that claim was received, 38 U.S.C.A. § 5110(a) only a 
request for revision premised on clear and unmistakable error 
could result in the assignment of earlier effective dates for 
the awards.  Flash v. Brown, 8 Vet. App. 332, 340 (1995) 
("When a claim to reopen is successful and the benefit 
sought is awarded upon readjudication, the effective date is 
the date of the claim to reopen.").  Rudd v. Nicholson, 20 
Vet. App. 296 (2006). 

The appellant has attempted to raise a free-standing claim 
for an earlier effective date.  His attempt is without legal 
merit and the appeal is dismissed.




ORDER

The appeal is dismissed.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


